DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 23, 2021 has been considered by the Examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: the “operation receiver,” “display controller,” “searcher” and “marker display controller” recited in claim 1; the “scroll bar display controller” and “identifier” recited in claim 2; and the “operation assisting region display controller” recited in claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification (e.g. a programmed processor; see paragraph 0019 of the specification as filed) as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 5 and 8 are objected to because of the following informalities:  In claim 5, there is no antecedent basis for “the marker display” recited therein.  Claim 5 depends from claim 1, which recites “a slide operation, performed on the marker displayed on the display device…” but does not explicitly recite a “marker display” like in claim 5.  Under a similar rationale, there is also no antecedent basis for “the marker display” and “the next marker display” recited in claim 8.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Korean Patent Document No. KR20180028434A to Park (“Park”), over Japanese Patent Document No. JP2012174100A to Sasaki (“Sasaki”), over U.S. Patent No. 9,542,091 to Missig (“Missig”), and also over U.S. Patent Application Publication No. 2010/0037183 to Miyashita et al. (“Miyashita”).  Reference will be made to the provided translations of Park and Sasaki.
Regarding claim 1, Park generally describes a word managing method and apparatus that can easily and quickly select text included in an electronic document and can conveniently check additional information of the text (see e.g. the abstract).  Like claimed, Park particularly discloses that the apparatus comprises:
a display device (see e.g. page 2, on which Park recites “…a word management apparatus 200 according to an exemplary embodiment of the present invention includes an input unit 210, a display unit 220, a microphone 230, a speaker 240, a control unit 250, a storage unit 260, [a] power supply unit 270, and a power supply unit 280.”  Park also discloses that “the display unit 220 can display the text of the electronic document” and that “[t]he display unit 220 may be implemented as a fixed display, a flexible display, a transparent display, an opaque display, or a combination thereof.”);
a touch panel that detects a contact on the display device and a contact position, the touch panel being located on a front face of the display device (see e.g. page 3, on which Park recites:  “The display unit 220 may have only a display function or both a notation function and an input function. For example, when the display unit 220 is implemented as a touch screen, the display unit 220 may have both a display function and an input function. In this way, when the display unit 200 has both the display function and the input function, the input means such as a keyboard can be implemented in software. In the following description, the case where the display unit 220 has both the display function and the input function will be described as an example.”);
an operation receiver that receives an instruction according to a touch operation performed on the display device and detected by the touch panel (see e.g. page 3, on which Park recites: “…when the display unit 220 is implemented as a touch screen, the display unit 220 may have both a display function and an input function. In this way, when the display unit 200 has both the display function and the input function, the input means such as a keyboard can be implemented in software.”  Such a display unit understandably necessitates functionality for receiving an instruction according to a touch operation performed on the display unit, e.g. selection of a keyboard key displayed by the display unit.);
a document data memory in which document data is stored (see e.g. page 2, on which Park recites “…a word management apparatus 200 according to an exemplary embodiment of the present invention includes an input unit 210, a display unit 220, a microphone 230, a speaker 240, a control unit 250, a storage unit 260, [a] power supply unit 270, and a power supply unit 280.”  Park suggests on page 4 that the storage unit stores an electronic document:  “If the electronic document playback end command is input while the toggle function of the searched words is on or off, the control unit 250 stores the toggle function status information of the word in the storage unit 260 together with the electronic document.”  Also on page 4, Park recites: “The storage unit 260 may store data, algorithms, programs, applications, and the like necessary for the word management apparatus 200 to manage words of an electronic document or an electronic document. For example, the storage unit 260 may store an algorithm for analyzing the text included in the electronic document on a word, sentence, or paragraph basis. Also, the storage unit 260 may store data necessary for constructing a screen including a marker and / or additional information. The storage unit 260 may be a nonvolatile memory, a volatile memory, a hard disk drive (HDD), an optical disk drive (ODD), a magnetooptic disk drive (MOD) Card, or a combination thereof.”);
a display controller that causes the display device to display the document data stored in the document data memory, when the operation receiver receives an instruction to display the document data (see e.g. page 2, on which Park recites “…a word management apparatus 200 according to an exemplary embodiment of the present invention includes an input unit 210, a display unit 220, a microphone 230, a speaker 240, a control unit 250, a storage unit 260, [a] power supply unit 270, and a power supply unit 280.”  On page 3, Park further discloses: “The control unit 250 can control each component of the word management device 200. [ For example, when an electronic document reproduction command is received, the control unit 250 displays the text included in the electronic document through the display unit 220.”);
a searcher that searches, when the operation receiver receives an input of a character to search, the document data displayed on the display device for a target character that accords with the character to search (see e.g. Page 3, on which Park recites, “…when a word is touched on the screen, the control unit 250 switches the toggle function of the touched word” and …“[i]f the toggle function is turned on, the control unit 250 searches the text for the same words as the touched word.”  The control unit can thus be considered a “searcher” like claimed.); and
a marker display controller that displays a marker on a position corresponding to the target character detected by the searcher (see e.g. page 3, on which Park recites: “When the same words as the touched word are searched, the control unit 250 highlights all searched words. According to an embodiment, highlighting of a word can be done in a variety of ways. For example, words can be highlighted by changing at least one of a word's font, font size, font appearance, font color, or by applying an effect to a word. Examples of fonts include a font, a cursive, and a Gothic font. Examples of font shapes include italics, bold, and bold italics. Examples of effects applied to a word include underline, strikethrough, double strikethrough, shadows, outlines, and so on. However, fonts, font shapes, effects, and the like are not necessarily limited to the illustrated ones.”  Park further recites on page 5 that, “[a]s a result of the determination, if the toggle function is on, the same words as the touched word are highlighted in the texts of the electronic document, and additional information is displayed around each word.”  Accordingly, the control unit can further be considered a “marker display controller” like claimed, which displays a marker, i.e. a highlight, on a position corresponding to the target characters detected by the searcher, i.e. the searched words.).
Park thus teaches a display apparatus similar to that of claim 1.  However, Park does not disclose or suggest that the display controller (i) causes the display device, when the operation receiver receives an instruction based on a slide operation, performed on the marker displayed on the display device and detected by the touch panel, to display a next marker located on an opposite side, in a direction of the slide operation, and (ii) causes the display device, when the operation receiver receives an instruction based on a slide operation, performed on a position other than the marker displayed on the display device and detected by the touch panel, to scroll a screen on the display device in the direction of the slide operation, as is required by claim 1.
	Similar to Park, Sasaki describes a device that searches, when it receives user input of a character to search, document data displayed on the device for a target character that accords with the character to search, and that displays a marker on a position corresponding to the target character detected by the marker (see e.g. pages 6 and 7, on which Sasaki recites:  “In this search, the search processing unit 12 determines whether or not the input character string exists in the search target, and if it exists, the character string exists in the search target. Information on the position (location where data exists) is acquired. In this way, when the character string input by the operator exists in the search target, the control unit 10 can grasp the position (location) where the searched character string exists in the search target.”  On page 7, Sasaki further discloses:  “After performing the search processing in step S16 in this way, the control unit 10 controls the display unit 20 to jump to the character string searched for in the search target and display the searched character string (step S16). S17). In addition, when displaying the searched character string on the display unit 20 in this way, a highlight different from the background color is added so that the operator can find the display of the searched character string at a glance.”).  Regarding the claimed invention, Sasaki further teaches causing the device, when receiving an instruction based on an operation performed on the device and detected by a touch panel of the display device, to display a next marker corresponding to another position corresponding to the searched target character (see e.g. page 9, on which Sasaki recites: “FIG. 7A shows a state in which after the input of the character string to be searched is completed, the operator performs a press input with a press load that satisfies the first-stage reference P1 on the touch panel constituting the operation unit 30. Is shown. By detecting the pressing load that satisfies the first-stage reference P1, the character string search device 1 includes the first search character string “apple” corresponding to the first-stage reference P1 in the search target. The jump to the point is the same as the example shown in FIG.  In FIG. 7B, after the state shown in FIG. 7A, the operator performs pressing input again with a pressing load that satisfies the first-stage reference [P1] on the touch panel configuring the operation unit 30. Indicates the state. By detecting the pressing load that satisfies the first-stage reference P1 again, as shown in FIG. 7B, the character string search device 1 in the search target corresponds to the first-stage reference P1. Jumps to the next occurrence of the string “apple” to be searched. As described above, the character string search device 1 according to the present embodiment sequentially detects only the first character string “apple” to be searched by detecting again the pressing load that satisfies the first-stage reference P1. It can also be displayed.”).
It would have been obvious to one of ordinary skill in the art, having the teachings of Park and Sasaki before him prior to the effective filing date of the claimed invention, to modify the display apparatus taught by Park so that the display controller causes the display device to display a next marker when the operation receiver receives an instruction based on an operation performed on the display device and detected by the touch panel, as is taught by Sasaki.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would enable the user to efficiently navigate to a next occurrence of the searched character string, as is evident from Sasaki (see e.g. page 9, on which Sasaki recites: “In FIG. 7B, after the state shown in FIG. 7A, the operator performs pressing input again with a pressing load that satisfies the first-stage reference [P1] on the touch panel configuring the operation unit 30…By detecting the pressing load that satisfies the first-stage reference P1 again, as shown in FIG. 7B, the character string search device 1 in the search target corresponds to the first-stage reference P1. Jumps to the next occurrence of the string “apple” to be searched. As described above, the character string search device 1 according to the present embodiment sequentially detects only the first character string “apple” to be searched by detecting again the pressing load that satisfies the first-stage reference P1. It can also be displayed.”).
Similar to Park and Sasaki, Missig teaches causing a display device to display a next marker (i.e. moves an object selection indicator to a next selectable object) when the display device receives an instruction based on an operation performed on the display device and detected by a touch panel thereof (see e.g. column 1, line 59 – column 2, line 51; column 32, lines 35-60; and column 35, lines 21-46).  Regarding the claimed invention, Missig particularly teaches that the instruction can be based on a slide operation, performed on a marker displayed on the display device and detected by the touch panel, and whereby the displayed next marker is located on an opposite side, in a direction of the slide operation (see e.g. column 29, lines 43-63; column 32, lines 35-60; and FIG. 4C).
It would have been obvious to one of ordinary skill in the art, having the teachings of Park, Sasaki and Missig before him prior to the effective filing date of the claimed invention, to modify the display apparatus taught by Park and Sasaki so that the instruction to display the next marker is based on a slide operation, which is performed on the marker displayed on the display device and detected by the touch panel, and whereby the displayed next marker is located on an opposite side, in a direction of the slide operation, as is taught by Missig.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would provide a faster, more efficient means for navigating through the user interface, as is taught by Missig (see e.g. column 1, lines 59-67).
Similar to Park, Sasaki and Missig, Miyashita teaches causing a display device, when an operation receiver receives an instruction based on a slide operation, performed on a marker (i.e. an object on which a focus position is placed) displayed on the display device and detected by a touch panel of the display device, to display a next marker (i.e. move the focus position to a next object) located in a direction of the slide operation (see e.g. paragraphs 0013 and 0042-0044).  Regarding the claimed invention, Miyashita further teaches causing the display device, when it receives an instruction based on a slide operation, performed on a position other than the marker displayed on the display device and detected by the touch panel, to scroll a screen on the display device in the direction of the slide operation (see e.g. paragraphs 0050-0053, and FIGS. 7 and 8).
It would have been obvious to one of ordinary skill in the art, having the teachings of Park, Sasaki, Missig and Miyashita before him prior to the effective filing date of the claimed invention, to modify the display apparatus taught by Park, Sasaki and Missig such that the display controller causes the display device, when the operation receiver receives an instruction based on a slide operation, performed on a position other than the marker displayed on the display device and detected by the touch panel, to scroll a screen on the display device in the direction of the slide operation, as is taught by Miyashita.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would enable the user to efficiently and intuitively scroll the document, as is evident from Miyashita (see e.g. paragraph 0053).  Accordingly, Park, Sasaki, Missig and Miyashita are considered to teach, to one of ordinary skill in the art, a display apparatus like that of claim 1.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Park, Sasaki, Missig and Miyashita, which is described above, and also over U.S. Patent Application Publication No. 2009/0222423 to Haruta (“Haruta”).
Regarding claim 2, Park, Sasaki, Missig and Miyashita teach a display apparatus like that of claim 1, as is described above, which comprises a display device that displays document data, a touch panel that detects a contact on the display device, a searcher that searches the document data for a target character, and a marker that displays a marker on a position corresponding to the target character.  Park, Sasaki, Missig and Miyashita, however, do not teach that the display apparatus further comprises: (i) a scroll bar display controller that displays, when the document data is larger than the screen of the display device, a scroll bar indicating, by a position thereof in the screen of the display device, which part of an entirety of the document data a portion being displayed on the screen of the display device corresponds to; and (ii) an identifier that identifies a position on the scroll bar corresponding to a position of the target character detected by the searcher, wherein the display controller displays a mark indicating presence of the target character, at the position on the scroll bar identified by the identifier, as is required by claim 2.
Similar to Park, Haruta describes a text display apparatus that displays document data, searches the document data for a target character string, and displays a marker (i.e. highlight) on a position corresponding to the target character string (see e.g. paragraphs 0005, 0067-0072, 0075-0079, and 0083-0085).  Regarding the claimed invention, Haruta further discloses that the text display apparatus comprises: (i) a scrollbar display controller (i.e. a programmed processor) that displays, when the document data is larger than a screen of the display apparatus, a scroll bar indicating, by a position thereof in the screen of the display apparatus (i.e. by a position of a “knob” of the scroll bar), which part of an entirety of the document data a portion being displayed on the screen of the display apparatus corresponds to; and (ii) an identifier (i.e. a programmed processor) that identifies a position on the scroll bar corresponding to a position of the target character string detected by the searcher, wherein the display controller displays a mark indicating presence of the target character string, at the position on the scroll bar identified by the identifier (see e.g. paragraphs 0009, 0050-0054 and 0081-0082, and FIG. 7).
It would have been obvious to one of ordinary skill in the art, having the teachings of Park, Sasaki, Missig, Miyashita and Haruta before him prior to the effective filing date of the claimed invention, to modify the display apparatus taught by Park, Sasaki, Missig and Miyashita so as to further comprise (i) a scroll bar display controller that displays, when the document data is larger than the screen of the display device, a scroll bar indicating, by a position thereof in the screen of the display device, which part of an entirety of the document data a portion being displayed on the screen of the display device corresponds to; and (ii) an identifier that identifies a position on the scroll bar corresponding to a position of the target character detected by the searcher, wherein the display controller displays a mark indicating presence of the target character, at the position on the scroll bar identified by the identifier, as is taught by Haruta.  It would have been advantageous to one of ordinary skill to utilize such a combination because it enables a user to easily notice all the locations in the document at which the target character has been found, as is suggested by Haruta (see e.g. paragraphs 0009 and 0081-0082, and FIG. 7).  Accordingly, Park, Sasaki, Missig, Miyashita and Haruta are considered to teach, to one of ordinary skill in the art, a display apparatus like that of claim 2.
As per claim 3, it would have been obvious, as is described above, to modify the display apparatus taught by Park, Sasaki, Missig and Miyashita so as to further comprise a scroll bar display controller that displays a mark at a position on a scroll bar to indicate the presence of a target character string, as is taught by Haruta.  Haruta particularly teaches when an operation receiver receives an instruction to move to a position corresponding to a position of the mark, according to detection that the mark displayed on the scroll bar has been selected (i.e. by clicking on the mark in the scroll bar to scroll the document thereto), the display controller causes the display device to display a marker (i.e. a highlighted search string) at the position corresponding to the position of the mark (see e.g. paragraphs 0057-0062).  Like noted above, inputs to the display apparatus taught by Park, Sasaki, Missig and Miyashita are made through a touch panel thereof, whereby items are selected by touch.  It thus follows that, with the combination of Park, Sasaki, Missig, Miyashita and Haruta, the marked displayed on the scroll bar can be selected via touch, whereby the display controller would cause the display device to display the marker at the position corresponding to the position of the mark.  Accordingly, the above-described combination of Park, Sasaki, Missig, Miyashita and Haruta is further considered to teach a display apparatus like that of claim 3.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Park, Sasaki, Missig and Miyashita, which is described above, and also over U.S. Patent Application Publication No. 2016/0274761 to Alonso Ruiz et al. (“Ruiz”).
As described above, Park, Sasaki, Missig and Miyashita teach a display apparatus like that of claim 1, as is described above, which comprises a marker display controller that displays a marker (e.g. a highlight) on a position corresponding to a target character that accords with a searched character.  Like further described above, Missig particularly teaches causing the display device to display a next marker when the display device receives an instruction based on a slide operation performed on the marker and whereby the displayed next marker is located in a direction of the slide operation (see e.g. column 29, lines 43-63; column 32, lines 35-60; and FIG. 4C).  Park, Sasaki, Missig and Miyashita, however, do not disclose that the display controller causes the display device, when the operation receiver receives an instruction based on a double slide operation, performed by touching the marker and a position other than the marker on the display device, and then sliding therefrom, and simultaneously detected by the touch panel, to display an extreme end marker, located at an extreme end of one or a plurality of markers located on the opposite side in the direction of the double slide operation, as is required by claim 4.
Double slide operations are nevertheless well-known in the art.  Ruiz for example teaches causing a display device to move to an extreme, distal end of content displayed thereon in response to receiving a double slide operation performed by touching multiple points and simultaneously sliding therefrom (see e.g. paragraphs 0026-0029).
Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Park, Sasaki, Missig, Miyashita and Ruiz before him prior to the effective filing date of the claimed invention, to modify the display apparatus taught by Park, Sasaki, Missig and Miyashita so that the display controller analogously causes the display device, when receiving an instruction based on a double slide operation like taught by Ruiz but applied to the marker (e.g. performed by touching the marker and a position other than the marker and then sliding therefrom, and simultaneously detected by the touch panel), to move to an extreme distal end of the markers (i.e. to display an extreme end marker), located at an extreme end of one or a plurality of markers located on the opposite side in the direction of the double slide operation.  It would have been advantageous to one of ordinary skill to utilize such a combination because it enables a user to more quickly navigate through the content, as is evident from Ruiz (see e.g. paragraphs 0026-0029).  Accordingly, Park, Sasaki, Missig, Miyashita and Ruiz are considered to teach, to one of ordinary skill in the art, a display apparatus like that of claim 4.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Park, Sasaki, Missig and Miyashita, which is described above, and also over U.S. Patent Application Publication No. 2015/0220979 to Ouimet et al. (“Ouimet”).
As described above, Park, Sasaki, Missig and Miyashita teach a display apparatus like that of claim 1, as is described above, which comprises a marker display controller that displays a marker (e.g. a highlight) on a position corresponding to a target character that accords with a searched character.  Park, Sasaki, Missig and Miyashita, however, do not explicitly disclose that the marker display controller changes a color of the target character to a color dissimilar to a color of the marker display, when the color of the target character is similar to the color of the marker display, as is required by claim 5.
Such teachings are nevertheless well-known in the art.  Ouimet, for example, teaches highlighting text presented on a computer display by inverting the text, e.g. when the text is presented as black text on a white background it is highlighted by presenting the text as white text on a black background (see e.g. paragraph 0172 and FIG. 13a).  Accordingly, the color of the text is similar to the color of the marker (i.e. highlight) display (e.g. both are black), and is highlighted by changing the color of the text to a color (e.g. white) that is dissimilar to a color of the marker display.
It would have been obvious to one of ordinary skill in the art, having the teachings of Park, Sasaki, Missig, Miyashita and Ouimet before him prior to the effective filing date of the claimed invention, to modify the display apparatus taught by Park, Sasaki, Missig and Miyashita so that the marker display controller changes a color of the target character to a color dissimilar to a color of the marker display, when the color of the target character is similar to the color of the marker display, as is taught by Ouimet.  It would have been advantageous to one of ordinary skill to utilize such a combination because it provides an effective way of highlighting text, as is evident from Ouimet (see e.g. paragraph 0172 and FIG. 13a).  Accordingly, Park, Sasaki, Missig, Miyashita and Ouimet are considered to teach, to one of ordinary skill in the art, a display apparatus like that of claim 5.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Park, Sasaki, Missig and Miyashita, which is described above, and also over U.S. Patent Application Publication No. 2016/0092017 to Bates et al. (“Bates”).
Regarding claim 6, Park, Sasaki, Missig and Miyashita teach a display apparatus like that of claim 1, as is described above, which comprises a display device that displays document data, a touch panel that detects a contact on the display device, a searcher that searches the document data for a target character, and a marker that displays a marker on a position corresponding to the target character.  Park does not explicitly disclose that the display apparatus comprises an operation assisting region display controller that causes the display device to display an operation assisting region like in claim 6, which is a predetermined size larger than a region of the target character, and surrounding the region of the target character larger, when the target character detected by the search includes a single character or when the region of the target character is smaller than a predetermined threshold.
Missig nevertheless teaches displaying an operation assisting region (i.e. a dynamic “object selection indicator”) with respect to a target (i.e. a selectable object), wherein the operation assisting region surrounds a region of the target, and wherein in response to a slide operation performed on the operation assisting region, a next target located on the opposite side in the direction of the slide operation is displayed (see e.g. column 2, lines 29-51; column 29, lines 43-63; column 32, lines 35-60; column 33, line 36 – column 37, line 6; column 35, lines 21-46; and FIG. 4C).
It would have been obvious to one of ordinary skill in the art, having the teachings of Park, Sasaki, Missig and Miyashita before him prior to the effective filing date of the claimed invention, to further modify the display apparatus taught by Park, Sasaki, Missig and Miyashita so as to include an operation assisting region display controller that causes the display device to display an operation assisting region like taught by Missig with respect to the target character (including when the target character detected by the searcher includes a single character or when the region of the target character is smaller than a predetermined threshold), wherein the operation assisting region surrounds the region of the target character larger.  Additionally, it would have been obvious to modify the display apparatus taught by Park, Sasaki, Missig and Miyashita so that the display controller causes the display device, when the operation receiver receives the instruction based on the slide operation, performed on the operation assisting region displayed on the display device and detected by the touch panel, to display the next target (i.e. marker) located on the opposite side in the direction of the slide operation, as is further taught by Missig.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would provide a faster, more efficient means for navigating through the user interface, as is taught by Missig (see e.g. column 1, lines 59-67).
Miyashita similarly teaches displaying an operation assisting region (i.e. a “focus area”) with respect to a target (i.e. a selectable object), wherein the operation assisting region surrounds a region of the target and wherein in response to a slide operation performed on the operation assisting region, a next target located on the opposite side in the direction of the slide operation is displayed (i.e. the focus area is moved in the direction of the slide operation) (see e.g. paragraphs 0013 and 0042-0044).  Regarding the claimed invention, Miyashita further teaches, in response to receiving an instruction based on a slide operation, performed on a position other than the operation assisting region displayed on the display device and detected by the touch panel, to scroll a screen on the display device in the direction of the slide operation (see e.g. paragraphs 0050-0053, and FIGS. 7 and 8).
It would have been obvious to one of ordinary skill in the art, having the teachings of Park, Sasaki, Missig and Miyashita before him prior to the effective filing date of the claimed invention, to further modify the display apparatus taught by Park, Sasaki, Missig and Miyashita so that the display controller causes the display device, when the operation receiver receives the instruction based on the slide operation, performed on a position other than the operation assisting region displayed on the display device and detected by the touch panel, the scroll the screen on the display device in the direction of the slide operation, as is taught by Miyashita.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would enable the user to efficiently and intuitively scroll the document, as is evident from Miyashita (see e.g. paragraph 0053).  Accordingly, Park, Sasaki, Missig and Miyashita are considered to teach, to one of ordinary skill in the art, a display apparatus similar to that of claim 6.  Park, Sasaki, Missig and Miyashita, however, do not explicitly disclose that the operation assisting region is “of a predetermined size larger than a region of the target character,” as is required by claim 6.
Bates nevertheless teaches generating an operation assisting region (i.e. a “selection region”) that is of a predetermined size (e.g. 2x) larger than a region of a target character string, and surrounding the region of the target character string (see e.g. paragraphs 0004, 0038, and 0053-0054).
It would have been obvious to one of ordinary skill in the art, having the teachings of Park, Sasaki, Missig, Miyashita and Bates before him prior to the effective filing date of the claimed invention, to modify the display apparatus taught by Park, Sasaki, Missig and Miyashita such that the operation assisting region is a predetermined size larger than a region of the target character, as is taught by Bates.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would make the operation assisting region easier to select, as is suggested by Bates (see e.g. paragraphs 0008-0019).  Accordingly, Park, Sasaki, Missig, Miyashita and Bates are considered to teach, to one of ordinary skill in the art, a display apparatus like that of claim 6.
As per claim 7, Park does not explicitly disclose that, when the target character detected by the searcher includes a single character, the operation assisting region display controller causes the display device to display the operation assisting region, formed as a circular region including the target character at the center, and having a diameter corresponding to a length of a plurality of characters, as is required by claim 7.  Nevertheless, Miyashita teaches displaying an operation assisting region (i.e. focus) as a circular region having a target character string at the center (see e.g. paragraphs 0037 and 0070).  It would have been obvious to one of ordinary skill in the art, having the teachings of Park, Sasaki, Missig, Miyashita and Bates before him prior to the effective filing date of the claimed invention, to modify the display apparatus taught by Park, Sasaki, Missig, Miyashita and Bates such that the operation assisting region display controller causes the display device to display the operation assisting region, formed as a circular region including the target character at the center (including when the target character detected by the search includes a single character), as is taught by Miyashita.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would provide a visually appealing display of the operation assisting region, as is evident from Miyashita (see e.g. paragraphs 0037 and 0070).  As described above, it would have been obvious to modify the display apparatus taught by Park, Sasaki, Missig and Miyashita such that the operation assisting region is a predetermined size (e.g. 2x) larger than a region of the target character, as is taught by Bates.  It thus follows that, if the target character detected by the searcher includes a single character, the diameter of the operation assisting region would correspond to a length of a plurality of characters.  Accordingly, Park, Sasaki, Missig, Miyashita and Bates are further considered to teach, to one of ordinary skill in the art, a display apparatus like that of claim 7.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Park, Sasaki, Missig and Miyashita, which is described above, and also over U.S. Patent Application Publication No. 2013/0104074 to Takahashi (“Takahashi”)
As described above, Park, Sasaki, Missig and Miyashita teach a display apparatus like that of claim 1, as is described above, which comprises a marker display controller that displays a marker (e.g. a highlight) on a position corresponding to a target character that accords with a searched character, and a display controller that causes a display device to display a next marker when an operation receiver receives an instruction based on a slide operation performed on the marker and detected by a touch panel.  Park, Sasaki, Missig and Miyashita, however, do not disclose that the display controller causes the display device, when the operation receiver receives the instruction based on the slide operation, performed on the marker displayed on the display device and detected by the touch panel, to display the next marker located on the opposite side in the direction of the slide operation, when a slide length of the slide operation performed on the marker display is equal to or shorter than a predetermined first length, and to display a marker display after the next marker display located on the opposite side in the direction of the slide operation, when the slide length of the slide operation performed on the marker display is longer than the first length and equal to or shorter than a predetermined second length, as is required by claim 8.
Takahashi nevertheless teaches causing a display device, in response to receiving an instruction based on a slide operation detected by a touch panel, to display a next marker (e.g. a nearest bookmark) located on the opposite side in the direction of the slide operation, when a slide length of the slide operation is equal to or shorter than predetermined first length (i.e. a short slide distance), and to display a marker display after the next marker display located on the opposite side in the direction of the slide operation, when the slide length of the slide operation is longer than the first length and equal to or shorter than a predetermined second length (i.e. an intermediate slide distance) (see e.g. paragraphs 0103, 0109-0111, 0123-0125, 0129-0136, 0156-0160, 0176-0183).
It would have been obvious to one of ordinary skill in the art, having the teachings of Park, Sasaki, Missig, Miyashita and Takahashi before him prior to the effective filing date of the claimed invention, to modify the display apparatus taught by Park, Sasaki, Missig and Miyashita so that the display controller causes the display device, when the operation receiver receives the instruction based on the slide operation (i.e. the slide operation performed on the marker displayed on the display device) and detected by the touch panel, to display the next marker located on the opposite side in the direction of the slide operation, when a slide length of the slide operation is equal to or shorter than a predetermined first length, and to display a marker display after the next marker display located on the opposite side in the direction of the slide operation, when the slide length of the slide operation is longer than the first length and equal to or shorter than a predetermined second length, as is taught by Takahashi.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would enable the user to more efficiently shift to a desired marker on the display, as is suggested by Takahashi (see e.g. paragraph 0020).  Accordingly, Park, Sasaki, Missig, Miyashita and Takahashi are considered to teach, to one of ordinary skill in the art, a display apparatus like that of claim 8.

Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant’s disclosure.  The applicant is required under 37 C.F.R. §1.111(C) to consider these references fully when responding to this action.  The U.S. Patent Application Publication to Bendig cited therein describes a user interface for searching an electronic document, including controls for navigating between searched terms in the document.  The U.S. Patent Application Publication to Edgar et al. cited in therein teaches searching for text and navigating to a next instance of matching text in response to a swipe gesture.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE T BASOM whose telephone number is (571)272-4044. The examiner can normally be reached Monday-Friday, 9:00 am - 5:30 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571)272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BTB/
9/28/2022

/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173